              Case 3:19-cv-06157-RJB Document 11 Filed 05/18/20 Page 1 of 1



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT TACOMA
 7      RUSSELL J. YOUNG,
                                                             CASE NO. 3:19-CV-6157-RJB-DWC
 8                                Plaintiff,
                                                             ORDER ADOPTING REPORT AND
 9                v.                                         RECOMMENDATION
10      KIRSTIE PUUMALA, et al.,

11                                Defendants.

12
            This matter comes before the Court on the Report and Recommendation (“R&R”) of the
13
     Honorable David W. Christel, United States Magistrate Judge. Dkt. 10. The Court, having
14
     considered the R&R and the remaining record, does hereby find and order as follows:
15
            (1)        The R&R is ADOPTED;
16
            (2)        Plaintiff’s application to proceed in forma pauperis, Dkt. 4, is DENIED and the
                       case is DISMISSED; and
17
            (3)        The Clerk shall enter JUDGMENT and close this case.
18
            DATED this 18th day of May, 2020.
19

20

21
                                               A
                                               ROBERT J. BRYAN
22                                             United States District Judge

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
